Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; official reports of the Chicago Police Department and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence, the Court finds as follows: 1. That the claimant, Neva Cali, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Joseph Cali, was a police officer employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act on May 19, 1975. 3. That on said date, Officer Cali and his partner, Officer James Kehoe, in full police department uniform, were patroling east on Lake Street, Chicago, in a full marked police car. At Hoyne and Lake Avenues, they noticed a number of illegally parked cars along Lake Street. They stopped their vehicle at about 2103 West Lake Street, and Officer Cali got out of his police vehicle and began writing a traffic summons on an illegally parked car. As Officer Cali stood by the illegally parked car, completing the traffic citation, he was struck directly above the left ear by a sniper shot filed from a rifle. The sniper fired from the housing project building at 2111 West Lake Street. Officer Cali was taken to Cook County Hospital; he did not recover consciousness from the time he was struck by the sniper shot; and he was pronounced dead the following morning at 8:22 a.m., May 20, 1975, as a result of the gun shot wound to his head. 4. The Court finds, therefore, that Officer Cali was killed in the line of duty as defined in Sec. 2 (e) of the Act, and; 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to Neva Cali, as wife and designated beneficiary of the deceased patrolman, Joseph Cali.